Matter of Nichols v Kirkpatrick (2017 NY Slip Op 06027)





Matter of Nichols v Kirkpatrick


2017 NY Slip Op 06027


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

524013

[*1]In the Matter of WILLIAM M. NICHOLS, Petitioner,
vMICHAEL KIRKPATRICK, as Superintendent of Clinton Correctional Facility, Respondent.

Calendar Date: June 12, 2017

Before: McCarthy, J.P., Garry, Rose, Aarons and Rumsey, JJ.


William M. Nichols, Alden, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier II prison disciplinary determination. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition is dismissed as moot (see Matter of Ponder v Annucci, 128 AD3d 1255,
1255 [2015]; Matter of Ramos v Department of Corr. & Community Supervision, 123 AD3d 1215, 1216 [2014]).
McCarthy, J.P., Garry, Rose, Aarons and Rumsey, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.